Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
La recurrente objeta la calificación final emitida por el Registrador de la Propiedad de San Juan, Sección Tercera. Debemos, pues, estudiar si puede inscribirse la hipoteca unilateral a favor de la recurrente y si el Registrador de la Propiedad actuó correctamente al denegar dicha inscripción.
*392J — 1

Exposición de los hechos

En 1964, el Sr. Cándido Rodríguez Hernández, abuelo de la aquí recurrente quien para ese entonces era menor de edad, y su esposa Eulogia Figueroa otorgaron una escri-tura de compraventa ante el notario Víctor Rivera Colón en favor de los esposos Gladys Irma Rodríguez Beltrán y Fernando León Flores. Los compradores eran la hija y el yerno, respectivamente, del señor Rodríguez Hernández. Mediante la escritura referida se vendió una casa en la urbanización Caparra Terrace por el precio de trece mil dólares ($13,000), suma que los vendedores dijeron haber recibido de los compradores antes del acto celebrado ante notario.
En la misma Escritura Núm. 103 de 13 de julio de 1964, los nuevos adquirentes reconocieron adeudar un total de doce mil dólares ($12,000) a dos (2) personas, por lo cual constituyeron sendas hipotecas por la suma de seis mil dó-lares ($6,000) cada una, a favor de Cándido Rodríguez Bel-trán y la recurrente América Vázquez Santiago, hijo y nieta, respectivamente, del vendedor.
Quinto: En garantía del pago a don Cándido Rodríguez Beltrán de dicha suma de seis mil dollares [sic] en la fecha fijada, los esposos aquí deudores constituyen hipoteca a favor de dicho acreedor sobre el inmueble antes descrito, fij[á]ndose como valor de dicho inmueble caso de ejecución por la v[í]a sumaria la suma de seis mil dollares [sic], y para costas y honorarios la suma de Quinientos dollares [sic].
Sexto: Asimismo en garant[í]a del pago a América Vázquez Santiago de dicha suma adeudada de seis mil dollares [sic] en la fecha antes fijada, los esposos aquí deudores constituyen hi-poteca a favor de dicha acreedora sobre el inmueble antes des-crito, fij[á]ndose como valor de dicho inmueble caso de ejecución por la vis [sic] sumaria la suma de seis mil dollares [sic], y para costas y honorarios caso de ejecución se fija la suma de Qui-nientos dollares [sic].
Los adquirentes y deudores hipotecarios se obligaron a pa-*393gar a sus dos (2) acreedores hipotecarios dichas sumas, sin intereses, en un plazo de tres (3) años que vencía el 13 de julio de 1967.(1) Ninguno de los dos (2) acreedores compa-reció al acto de otorgamiento de la Escritura Núm. 103.
A pesar de haber pactado que pagarían en un plazo de tres (3) años, transcurrieron casi ocho (8) años sin que los deudores saldaran las sumas adeudadas. Así las cosas, el 13 de mayo de 1972 y por la Escritura Núm. 60 ante el mismo notario Víctor Rivera Colón, los esposos Gladys Irma Rodríguez Beltrán y Femando León Flores dieron en pago a uno de los acreedores hipotecarios, Cándido Rodrí-guez Beltrán, la propiedad que habían adquirido en 1964. El acreedor cesionario compareció representado por su progenitor y mandatario verbal Cándido Rodríguez Hernández. En el segundo párrafo de la escritura se reco-noce que la propiedad estaba afecta a dos (2) hipotecas, una a favor del cesionario y otra a favor de la aquí recurrente. En el tercer párrafo, los comparecientes convi-nieron la cesión del inmueble en pago de una de las hipo-tecas por seis mil dólares ($6,000),
... y en tal virtud dichos esposos Fernando León Flores y doña Gladys Irma Rodríguez ceden y dan a don Cándido Rodríguez Beltrán, quien lo acepta por su mandatario verbal el compare-ciente don Cándido Rodríguez Hernández, el antes descrito in-mueble y en pago de la hipoteca mencionada de seis mil dolla-res [sic], asumiendo la parte aquí cesionaria don Cándido Rodríguez Beltrán la hipoteca que grava el inmueble a favor de doña América Vázquea [sic] Santiago. Y en virtud de dicha da-ción en pago queda cancelada la hipoteca a favor del adquirente del inmueble don Cándido Rodríguez Beltrán. (Enfasis suplido.)
Cabe señalar que a la recurrente no se le notificó de esta dación en pago y que, por consiguiente, no consintió como acreedora a la sustitución de su primitivo deudor.
*394A pesar de haber sido otorgada en 1964, la Escritura Núm. 103 sobre compraventa e hipoteca no se presentó ante el Registro de la Propiedad sino hasta el 5 de junio de 1973, es decir, nueve (9) años después de haberse celebrado el acto ante el notario y habiendo ya transcurrido un (1) año luego de otorgada la Escritura Núm. 60 de 1972 sobre dación en pago y asunción de hipoteca. Del Diario de Ope-raciones tan sólo surgen los pagos correspondientes a los aranceles siguientes: un comprobante por derechos de ins-cripción de trece dólares ($13) por el concepto de la com-praventa y otro de seis dólares ($6) por el concepto de una hipoteca por seis mil dólares ($6,000); un comprobante por derechos de presentación de un dólar ($1) y un Sello de Rentas Internas de cincuenta centavos ($0.50) por razón del Código Político.
La referida Escritura Núm. 103 de 1964 fue inscrita por el Registrador de la Propiedad el 16 de agosto de 1973. Esta es la tercera inscripción. Se inscribió la titularidad del inmueble a favor de los esposos compradores y, a pesar de que aparecían dos (2) hipotecas en la escritura, sólo una de éstas se inscribió, la hipoteca a favor de Cándido Rodrí-guez Beltrán por seis mil dólares ($6,000). Se dejó fuera del Registro de la Propiedad la hipoteca a favor de la menor América Vázquez Santiago.(2) En el Diario de Operaciones aparece, en el espacio provisto para anotar a favor de quién se ha de inscribir, que sería a favor de “Fernando León Flores la venta por $13.00 y a favor de Cándido Rodríguez Beltrán la hip. [sic] por $6.00”.(3) No se inscribió la men-*395ción de la hipoteca establecida a favor de América Vázquez Santiago en la Escritura Núm. 103. Tampoco consta en la tercera inscripción que el Registrador de la Propiedad no-tificase al presentante el defecto de la falta de pago por concepto del arancel para poder inscribir la hipoteca a favor de la menor.
Dos (2) días después de haberse presentado la Escritura Núm. 103 sobre compraventa e hipoteca, el 7 de junio de 1973, se presentó para su inscripción, en el Registro de la Propiedad, la Escritura Núm. 60 de 1972 sobre dación en pago y asunción de hipoteca. En esta cuarta inscripción se hace referencia a la hipoteca a favor de la menor, la cual había sido asumida por Rodríguez Beltrán pero que no aparecía en la tercera inscripción. El Registrador de la Pro-piedad inscribió la titularidad de la finca, previa cancela-ción de la hipoteca constituida, a favor del cesionario Ro-dríguez Beltrán “con el defecto subsanable de no haberse suplido el contrato en forma legal” según la enmienda al acta de la cuarta inscripción hecha por el entonces Regis-trador de la Propiedad Jorge Sagardía el 20 de agosto de 1973.
La recurrente, menor de edad cuando se otorgó la Escri-tura Núm. 103, afirma desconocer las razones por las cua-les no se inscribió su crédito. Aún más, dice que fue en 1989 cuando advino en conocimiento de la transacción de dación en pago y asunción de hipoteca efectuada en 1972 a favor de Rodríguez Beltrán. En razón de ello, hizo gestio-nes ante su deudor Rodríguez Beltrán, pero dichas gestio-nes resultaron infructuosas. Más tarde, al enterarse que Rodríguez Beltrán se proponía enajenar la propiedad a una tercera persona, la recurrente presentó su hipoteca para ser inscrita en el Registro de la Propiedad.(4)
*396El Registrador de la Propiedad de San Juan, Sección Tercera, denegó la inscripción de la hipoteca con la nota siguiente:
La finca consta inscrita a favor de Cándido Rodríguez Bel-trán por donación [sic] en pago, por lo que no se puede inscribir la hipoteca por la finca no pertenecer a los deudores del docu-mento de epígrafe, por lo que falta previa. Art. 57, Ley 198.
En tiempo, la señora Vázquez Santiago presentó su so-licitud de recalificación al Registrador de la Propiedad, quien denegó tal solicitud por los mismos fundamentos antes expuestos, tomando en su lugar una anotación preven-tiva por el término de sesenta (60) días.
Es de esta denegatoria que la recurrente acude ante nos. Objeta la calificación final emitida por el Registrador de la Propiedad, según sus palabras, “por ésta ser contra-ria al principio del tercero registral hitamente conocido en nuestro sistema de derecho hipotecario y a lo dispuesto en el mismo artículo 57 de la Ley [Núm.] 198 [de 8 de agosto] de 1979 (Ley Hipotecaria de Puerto Rico)”.

II


El derecho real de hipoteca

El Registro de la Propiedad publica el estado jürídico de los bienes inmuebles o derechos reales inscritos. Art. 23 de la Ley Hipotecaria y del Registro de la Propiedad, Ley Núm. 198 de 8 de agosto de 1979 (30 L.P.R.A. see. 2101). Esta inscripción registral, aunque no da ni quita derechos, surtirá efecto en cuanto a terceros hasta tanto los tribuna-les declaren su nulidad. Arts. 53 y 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sees. 2256 y 2267.
*397Si bien los derechos reales se constituyen, transmiten, modifican y extinguen con arreglo a las disposiciones del Código Civil y las demás leyes sustantivas aplicables, en nuestra jurisdicción se reconocen ciertas excepciones, tales como el derecho de hipoteca o aquel derecho sujeto a las disposiciones de la Ley de la Propiedad Horizontal. Marín v. Montijo, 109 D.P.R. 268, 272 (1979).
La hipoteca ha sido definida como
"... un derecho real perteneciente, en fuerza de la inscripción y desde el momento de ésta, al acreedor sobre los bienes inmue-bles del deudor o de un tercero, en virtud de cuyo derecho, no obstante conservar el deudor o el tercero la posesión de la cosa hipotecada y la facultad de disponer de ella, el acreedor ad-quiere la facultad de perseguirla, cualquiera que sea la mano en que se encuentre, a fin de ser pagado con el precio de la misma, con la preferencia correspondiente al grado de su inscripción.” (Escolio omitido.) R.M. Roca Sastre, Derecho Hipo-tecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV-1, págs. 204-205.
En síntesis, la hipoteca es un derecho real de garantía que funciona en seguridad de la efectividad de un crédito y podrá constituirse en garantía de toda clase de obligaciones. Roca Sastre, op. cit., pág. 271; Art. 156 de la Ley Hipotecaria y Registro de la Propiedad, 30 L.P.R.A. see. 2552.
La doctrina española reconoce, como elementos perso-nales de la hipoteca, al acreedor hipotecario y al deudor hipotecante. El acreedor hipotecario es aquel que adquiere el derecho real una vez constituido, mientras que el deudor hipotecante es el dueño o titular del inmueble o derecho sobre el cual se constituye la hipoteca. “La hipoteca puede constituirse a favor de dos o más personas, en cuyo caso serán varios los acreedores investidos de la titularidad de dicho derecho real de hipoteca.” (Escolio omitido.) Roca Sastre, op. cit., T. IV-2, pág. 669.
El Código Civil establece que el contrato de hipoteca cumplirá con los siguientes requisitos esenciales: (1) que la *398hipoteca se constituya para asegurar el cumplimiento de una obligación principal; (2) que la cosa hipotecada perte-nezca en propiedad al que hipoteca, y (3) que las personas que constituyan la hipoteca tengan la libre disposición de sus bienes o, en caso de no tenerla, se hallen legalmente autorizadas al efecto. Art. 1756 (31 L.P.R.A. see. 5001). Por su parte, la Ley Hipotecaria y del Registro de la Propiedad requiere, para que quede válidamente constituida una hi-poteca voluntaria, que la misma se haya acordado en escri-tura pública y que dicha escritura se haya inscrito en el Registro de la Propiedad. Art. 188 (30 L.P.R.A. see. 2607); Martínez v. Colón Franco, Concepción, 125 D.P.R. 15 (1989).
Por razón de su origen, las hipotecas son voluntarias o legales. La hipoteca legal es de establecimiento forzoso o impuesto por la ley.(5) Conforme al Art. 182 de la Ley Hi-potecaria y del Registro de la Propiedad, “[s]on hipotecas voluntarias las convenidas entre partes o impuestas por disposición del dueño de los bienes o derechos sobre que se constituyan y únicamente podrán ser establecidas por quienes tengan la libre disposición de dichos bienes o de-rechos o, en caso de no tenerla se hallen autorizados para ello con arreglo a las leyes”. 30 L.P.R.A. sec. 2601.

La hipoteca unilateral

El Art. 182, supra, hace referencia a que la hipoteca voluntaria puede ser convenida entre partes, o sea, por ne-*399godo jurídico bilateral, y también puede ser impuesta por disposición del dueño, es decir, por negocio jurídico unilateral. El texto de este artículo es casi idéntico a los Arts. 138 y 139 de la anterior Ley Hipotecaria de 1893 (30 L.P.R.A. ants. sees. 251 y 252), derogada por la actual ley aprobada en 1979. A su vez, estos artículos son casi idénti-cos al Art. 138 de la Ley Hipotecaria que rige en España,
La figura de la hipoteca unilateral tuvo su origen en las necesidades prácticas de los negocios. Así surgieron “hipo-tecas ofrecidas por quien pretendiendo obtener crédito bancario, empezaba —a fin de favorecer el éxito de la ope-ración— por constituir unilateralmente una hipoteca en garantía del potencial préstamo, hipoteca que aceptaría la entidad bancaria una vez cerrado con ella el correspon-diente convenio”. Roca Sastre, op. cit, T. IV-2, pág. 679.
La hipoteca unilateral es “fruto de la exclusiva decisión y disposición del propietario de la cosa gravada”. R. de Angel Yagüez, Manual de clases prácticas de Derecho Civil: (derechos reales), Bilbao, Pubs. U. Deusto, 1983, pág. 314. Véase J.M. Chico y Ortiz, Estudios sobre Derecho Hipote-cario, Madrid, Ed. Marcial Pons, 1982, T. II, pág. 782. En España, hasta la reforma hipotecaria de 1944-1946, la fi-gura de la hipoteca unilateral fue objeto de acalorados de-sacuerdos entre los tratadistas en cuanto a su alcance y eficacia. A partir del Decreto de 8 de febrero de 1946, el Art. 141 de la Ley Hipotecaria de España establece el meca-nismo para la aceptación de dicha hipoteca.(6) El Art. 186 *400de la Ley Hipotecaria y del Registro de la Propiedad, supra, es casi idéntico al español, aunque el nuestro aclara que el requerimiento será mediante notario.
Bajo la derogada Ley Hipotecaria de 1893 (30 L.P.R.A. ant. sec. 1 et seq.) podían constituirse hipotecas unilatera-les, pero la nueva Ley Hipotecaria y del Registro de la Pro-piedad las reglamenta expresamente:
En las hipotecas voluntarias constituidas por acto unilateral del dueño de la finca o derecho hipotecado a favor de una persona determinada, la aceptación de ésta se hará constar en el Registro por nota cuyos efectos se retrotraerán a la fecha de la constitución de la misma.
Si no constare la aceptación de la persona a cuyo favor se constituyó la hipoteca, transcurridos dos (2) meses a contar desde la fecha en que la misma le fuera requerida, mediante notario, podrá cancelarse dicha hipoteca a petición del dueño de la finca o derecho y en virtud de la correspondiente escritura de cancelación, sin necesidad del consentimiento de la expresa persona, a favor de quien se constituyó. Art. 186 de la Ley Hi-potecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2605. Véase también el Art. 163.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-163.1, edición especial.
El hipotecante puede otorgar una escritura de hipoteca unilateral e inscribirla en el Registro de la Propiedad sin que conste la aceptación del acreedor hipotecario. Así ocu-rrió en Santiago v. El Registrador de Guayama, 25 D.P.R. 855 (1917). Allí los dueños de varias fincas constituyeron unas hipotecas voluntarias sobre las mismas para garanti-zar cierto préstamo. Los dueños de las fincas hipotecadas comparecieron personalmente al otorgamiento de la escri-tura, mientras que el acreedor hipotecario compareció por medio de apoderado. No se transcribió en la escritura el documento público del poder ni tampoco se acompañó éste cuando se presentó la escritura al Registro de la Propiedad. El Registrador de la Propiedad inscribió la es-*401critura de hipoteca con el defecto subsanable de no haberse acreditado el poder. Contra dicha calificación se interpuso un recurso gubernativo. Al revocar la determinación del Registrador, expresamos:
"... según la doctrina del ... artículo 138 de la Ley Hipotecaria, las hipotecas voluntarias pueden constituirse válidamente, no sólo por convenio entre las partes, sino por la exclusiva volun-tad del dueño de los bienes sobre que las mismas se constitu-yan, sin necesidad de que conste la aceptación de las personas a cuyo favor se impone este gravamen”.
... Y en este caso que pende ante nosotros la escritura de hipoteca pudo otorgarse y hubiera sido inscribible prescin-diendo en absoluto del acreedor hipotecario. (Enfasis suplido.) Santiago v. El Registrador de Guayama, supra, págs. 856-857. Véanse: Pérez Blanco v. Registrador, 37 D.P.R. 632 (1928); Bello et al. v. El Registrador de Arecibo, 31 D.P.R. 118 (1922).
La hipoteca unilateral queda válidamente constituida desde el mismo momento de su inscripción,(7) aun cuando no conste la aceptación. La aceptación posterior del dere-cho de hipoteca por parte del acreedor es a modo de condi-tio iuris(8) que complementa el acto constitutivo de la misma. Como ninguna persona puede ser forzada a aceptar una hipoteca contra su voluntad, la aceptación que hace el acreedor es un requisito para poder adquirir el derecho.(9)
*402La hipoteca grava la finca durante el lapso de tiempo entre la inscripción de la hipoteca por acto unilateral del dueño y la inscripción de la escritura cancelatoria.(10) Aparte del período prescriptive de veinte (20) años, este gravamen subsistirá mientras el dueño no practique el re-querimiento, transcurra el término reglamentario de dos (2) meses o el acreedor rechace el requerimiento, y se pre-sente la escritura de cancelación. Según Rosa Sastre, si el acreedor contesta antes de que concluyan los dos (2) meses para rechazar la hipoteca a su favor no es necesario espe-rar los dos (2) meses completos para que el dueño presente la escritura cancelatoria al Registro de la Propiedad. Roca Sastre, op. cit., págs. 695 y 699. La ley hipotecaria no re-quiere que la aceptación se haga en escritura pública. Una vez conste inscrita en el Registro de la Propiedad la acep-tación del acreedor, el dueño de la finca no podrá cancelar la hipoteca unilateral.(11)

Dos (2) hipotecas unilaterales en una escritura

El hipotecante puede establecer dos (2) o más hipotecas sobre una finca o derecho. Si esas hipotecas son unilatera-les y se constituyen en una misma escritura, salvo pacto en contrario, ninguna de ellas tendrá preferencia sobre las otras y gozarán de igual rango.(12) Art. 178 de la Ley Hipo-*403tecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2571; Art. 125 de la Ley Hipotecaria de 1893 (30 L.P.R.A. ant. see. 221).
El Reglamento General para la Ejecución de la Ley Hi-potecaria y del Registro de la Propiedad provee para la situación en que los créditos del mismo rango no se ejecu-ten simultáneamente.
En el caso de existir otros títulos con igual derecho que los que motivan la ejecución de la hipoteca, habrá de verificarse la subasta y la venta de las fincas objeto del procedimiento, de-jando subsistentes las hipotecas correpondientes al valor total de dichos títulos y entendiéndose que el rematante las acepta como gravámenes preferentes, sin destinarse a su pago o extin-ción el precio del remate, en armonía con lo dispuesto en el Artículo 178 de la Ley. (Énfasis suplido.) Art. 151.2 de las En-miendas al Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, Reglamento del Se-cretario de Justicia de 22 de agosto de 1992, Expediente Núm. 4783, pág. 80.
Pasemos entonces a examinar la Escritura Núm. 103 sobre compraventa e hipoteca presentada al Registro de la Propiedad por la recurrente en el presente caso. Además de efectuar la compraventa, los compradores reconocieron que adeudaban seis mil dólares ($6,000) tanto a la menor Amé-rica Vázquez Santiago como al Sr. Cándido Rodríguez Beltrán.(13) En esa misma escritura, y para garantizar el *404pago de dichas sumas adeudadas, los esposos León-Rodrí-guez establecieron dos (2) hipotecas unilaterales a favor de cada uno de sus acreedores. No se hizo constar en la men-cionada escritura que una de las hipotecas tenía preferen-cia sobre la otra. Ambas hipotecas gozan, pues, de igual condición jurídica y, por lo tanto, de igual rango.
A pesar de que los esposos León-Rodríguez habían esta-blecido ambas hipotecas a favor de sus dos (2) acreedores en escritura pública, no presentaron la escritura al Regis-tro de la Propiedad. Al no inscribirse, las hipotecas no que-daron válidamente constituidas.
La Escritura Núm. 103 se presentó al Registro de la Propiedad en 1973, casi nueve (9) años después de su otor-gamiento y diez (10) meses después de haberse otorgado la Escritura Núm. 60. El presentante sólo acompañó los aran-celes correspondientes a la inscripción de la compraventa y a una de las dos (2) hipotecas unilaterales. La única hipo-teca que se inscribió fue a favor de Rodríguez Beltrán y se dejó fuera del Registro de la Propiedad la hipoteca de la menor Vázquez Santiago.
Aun cuando la derogada Ley Hipotecaria de 1893 no exigía, como tampoco lo exige la ley vigente, que se acom-pañaran los aranceles para que se inscribieran al mismo tiempo ambas hipotecas unilaterales contenidas en la misma escritura, ésta es la mejor práctica. De esta ma-nera, el Registrador de la Propiedad inscribe ambas hipo-tecas con idéntico rango, sin ulteriores contratiempos. No obstante, si sólo una de las hipotecas unilaterales queda inscrita, siempre se puede volver a presentar la misma es-*405critura acompañada de los respectivos aranceles para que se inscriba la otra hipoteca unilateral y ambas gozarán de igual rango, conforme lo ordena el Art. 178 de la Ley Hipo-tecaria y del Registro de la Propiedad, supra. El inconve-niente de esta práctica de no acompañar todos los arance-les de una vez consiste en que —de ocurrir un cambio de titular de la finca— del propio Registro de la Propiedad va a surgir un obstáculo que impide la inscripción de la se-gunda hipoteca unilateral, al menos temporeramente en lo que los tribunales emitan una resolución para reanudar el tracto y ordenar la inscripción.
En el presente caso, por razones que no constan en el Registro de la Propiedad, no se acompañaron los aranceles correspondientes a la hipoteca unilateral establecida a favor de la recurrente. También ocurrió un cambio en el titular registral del inmueble, por efecto de la dación en pago hecha en 1972 por los hipotecantes a favor de su coacreedor Rodríguez Beltrán. La inscripción de la Escri-tura Núm. 60 sobre dación en pago y asunción de hipoteca presentada en 1973 solo dos (2) días después de presen-tarse la Escritura Núm. 103, y el consecuente cambio de titularidad a favor de Rodríguez Beltrán, tuvo el efecto de cerrarle el Registro de la Propiedad a la hipoteca unilateral de la recurrente por faltar la previa inscripción a nom-bre de los esposos León-Rodríguez, quienes son los otor-gantes que aparecen en la Escritura Núm. 103 a favor de la recurrente.
Ahora bien, es importante señalar que quien le cierra el Registro de la Propiedad, al menos temporeramente, es el propio deudor de la recurrente América Vázquez Santiago. El cambio de titularidad fue a raíz de la dación en pago del inmueble hecha por los deudores hipotecarios al señor Ro-dríguez Beltrán. A su vez éste asumió la hipoteca a favor de la recurrente. Esta dación en pago no fue notificada a la recurrente ni tampoco ella consintió a la sustitución de su primitivo deudor, como exige el Art. 1159 del Código Civil, *40631 L.P.R.A. see. 3243. Véanse: Teachers Annuity v. Soc. de Gananciales, 115 D.P.R. 277, 282 (1984); M.J. Godreau, La hipotecabilidad del derecho arrendaticio (comentarios en torno al Artículo 158, Inciso 6to, de la vigente Ley Hipote-caria), 52 Rev. Jur. U.P.R. 381, 387-388 (1983). En los ca-sos cuando el acreedor no consiente a la sustitución del deudor, el primitivo deudor no queda liberado. G. Figueroa Yáñez, La asunción de deudas y la cesión de contrato, Santiago de Chile, Ed. Jurística Chile, 1984, pág. 18.
A pesar de que las hipotecas unilaterales no se habían constituido al momento de otorgarse la Escritura Núm. 60 de 1972, el lenguaje de la escritura es claro en consignar que Rodríguez Beltrán asumió la hipoteca y no se consignó que asumió la deuda. Es norma general del Derecho que toda persona es responsable de todas las consecuencias na-turales de sus propios actos. Pueblo v. Lucret Quiñones, 111 D.P.R. 716 (1981). Oponerse a que se inscriba una hi-poteca que se asumió en escritura pública sería contrario a lo establecido por la doctrina de los actos propios. Int. General Electric v. Concrete Builders, 104 D.P.R. 871 (1976). Es decir, en el texto de la escritura pública se da por des-contado que ambas hipotecas estaban inscritas.
La concurrencia de las tres (3) circunstancias tuvo el efecto de darle al señor Rodríguez Beltrán una ventaja re-gistral que de ordinario no hubiese tenido. Primero, el he-cho de que no se hubiese presentado al Registro de la Pro-piedad la Escritura Núm. 103 sobre compraventa e hipoteca cuando se otorgó la Escritura Núm. 60 sobre da-ción en pago y asunción de hipoteca. Segundo, que la Ley Hipotecaria y del Registro de la Propiedad no exije que se acompañen todos los aranceles correspondientes a todas las hipotecas unilaterales establecidas en la misma escri-tura para su inscripción. Esto le permitió a Rodríguez Bel-trán acompañar exclusivamente los aranceles de la hipo-teca a su favor y casi de inmediato (a los dos (2) días) presentar la Escritura Núm. 60. En tercer término, la ac-*407tuación del Registrador de la Propiedad de aquel entonces al calificar la Escritura Núm. 103 fue errónea. Al inscribir la compraventa y una de las dos (2) hipotecas unilaterales que constaban en la escritura, el Registrador obvió por completo aquella parte del documento referente a la me-nor(14) y ni siquiera inscribió la mención de la hipoteca a favor de la recurrente, como era lo acostumbrado por los Registradores bajo la ley derogada cuando no se acompa-ñaban los aranceles de la hipoteca. Bello et al. v. El Registrador de Arecibo, supra; Sucn. Franceschi v. Registrador, 42 D.P.R. 854 (1931); Mora v. El Registrador de Mayagüez, 32 D.P.R. 794 (1924); Monserrate v. Registrador, 31 D.P.R. 796 (1923). Sin embargo, cuatro días después de haber ins-crito la compraventa y la hipoteca unilateral a favor de Rodríguez Beltrán, el Registrador de la Propiedad inscribió la dación en pago y la asunción de hipoteca, aclarando que se mencionaba en la Escritura Núm. 60 una hipoteca a favor de la menor Vázquez Santiago.(15)
Debido a la naturaleza del recurso gubernativo, no es-tamos aquí en posición de juzgar las actuaciones de los hipotecantes esposos León-Rodríguez ni las del señor Ro-dríguez Beltrán o sus representantes. La buena fe se presume siempre y el peso de la prueba le corresponde al que afirma que hubo mala fe. No obstante, en aras de que en el futuro queden debidamente salvaguardados los derechos de un acreedor menor de edad a cuyo favor se otorgue una escritura de hipoteca unilateral, nos corresponde aclarar cuál es la mejor práctica en estos casos.
*408hH hH hH

Hipoteca unilateral a favor de un acreedor menor de edad

La protección de los menores es un interés apremiante del Estado. En pro del bienestar de los menores se han reglamentado, entre otros, la concesión de los alimentos así como el trabajo de los menores.
La minoridad es una de las restricciones a la capacidad jurídica de la persona. Con ciertas excepciones, los meno-res no pueden disponer de su propiedad o contratar válidamente. Hemos reconocido, por ejemplo, que un me-nor no emancipado que tenga edad suficiente para discer-nir puede comparecer a firmar una escritura para aceptar una donación graciosa. Piris v. Registrador, 67 D.P.R. 811 (1947). Los padres o el tutor del menor deben velar por la protección del patrimonio de éste. Para asegurarse de que los bienes del menor no serán dilapidados, el legislador dispuso —entre otras medidas— que los bienes inmuebles del niño o la niña sólo podrán ser enajenados previa auto-rización judicial. Art. 159 del Código Civil, 31 L.P.R.A. see. 616.
Como una de las disposiciones para proteger al menor, la ley suspende el término prescriptivo para ejercitar una causa de acción que nace durante la minoridad hasta tanto el menor alcance la mayoría de edad al cumplir los vein-tiún (21) años.(16) Tal como afirmáramos en Márquez v. Tribl. Superior, 85 D.P.R. 559, 562 (1962), “[e]l propósito de la excepción contenida en el ... Artículo 40 [del Código de Enjuiciamiento Civil, 33 L.P.R.A. sec. 254,] es proteger los *409intereses de los incapaces hasta el momento en que ad-quieren la capacidad jurídica necesaria para hacer valer sus derechos”. Véase, también, Sierra Serpa v. Martínez et al., 132 D.P.R. 670 (1993).
En el recurso gubernativo ante nos, la concurrencia de las tres (3) circunstancias ya mencionadas hicieron posible que el deudor de una menor de edad, al momento de otor-gar la escritura, le cerrara el Registro de la Propiedad a su acreedora.
Bajo el poder inherente que tiene este Tribunal para reglamentar la profesión jurídica en general,(17) y siendo que el ordenamiento jurídico protege a los menores, exami-nemos cuál debe ser la conducta del notario al autorizar una escritura de hipoteca unilateral que se establece en favor de un acreedor menor de edad que no comparece al acto, ni representado por sus padres ni por un tutor, y cuál debe ser la conducta del Registrador de la Propiedad al calificar dicha escritura.

Deber del notario

Para constituir hipoteca unilateral, ya dijimos que basta con que el hipotecante otorgue una escritura pública a esos efectos y la inscriba en el Registro de la Propiedad. No es necesario que al acto de otorgar la escritura compa-rezca la persona a favor de quien se constituye la hipoteca unilateral ni tampoco que el acreedor esté enterado de dicha garantía. Santiago v. El Registrador de Guayama, supra, pág. 857. Ahora bien, la ley es clara en disponer que se notificará al prospectivo acreedor hipotecario mediante el requerimiento notarial a fin de que el acreedor acepte o rechace la hipoteca constituida a su favor. La Ley Hipote-caria y del Registro de la Propiedad no establece límite de tiempo para que el dueño de la finca haga el requerimiento notarial al acreedor. Dicha ley tampoco establece un límite *410de tiempo para que el acreedor —si se entera de la existen-cia de la escritura— acuda al Registro de la Propiedad, bien sea a que le inscriban la hipoteca unilateral a su favor(18) o a que acuda a aceptar la hipoteca ya inscrita por su deudor aunque el deudor no le haya hecho el requeri-miento notarial.
La nueva Ley Notarial de de Puerto Rico —Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.) — le exige al notario hacerle a los otorgantes las advertencias legales pertinentes y, aún más, consignar en el documento aque-llas advertencias que a juicio del notario deban detallarse expresamente. Art. 15(f), 4 L.P.R.A. sec. 2033(f). El notario que autorice una escritura de hipoteca unilateral habrá de tener particular cuidado en dar las advertencias pertinen-tes en caso que el acreedor no comparezca al acto y, con mayor razón, si este acreedor es menor de edad.
La función del notario trasciende el acto externo de legaliza-ción de unas firmas. Presupone la creación de un nivel de en-tendimiento y comunicación entre el fedante y los otorgantes que le permite a éstos formar una racional conciencia del acto en que concurren. La fe pública notarial tiene como base la voluntad ilustrada de los contratantes; no puede ser fruto de la ignorancia y la oscuridad. In re Meléndez Pérez, 104 D.P.R. 770, 775-776 (1976).
La omisión de analizar la situación y hacer las advertencias pertinentes viola el deber de ilustración y consejo que es inhe-rente a la práctica del notariado. Dicho deber es aplicable por lo menos desde que resolvimos In re Meléndez Pérez, .... Así lo señalamos en In re Flores Torres, 119 D.P.R. 578[, 584] (1987). In re Chaar Cacho, 123 D.P.R. 655, 663 (1989).
En su función de ilustrar a las partes,(19) deberá dar su consejo como abogado notario para que se protejan los de-*411rechos del acreedor o acreedores que no estén presentes al momento de otorgarse la escritura.
Si se trata de una escritura de hipoteca unilateral inmo-biliaria, el notario habrá de advertir las consecuencias del incumplimiento de la obligación contraída por el hipote-cante tales como que se declare la deuda vencida y exigible, que se celebre el consiguiente proceso de ejecución de hipo-teca y la posibilidad de que se subaste el inmueble. P. Malavet Vega, Manual de Derecho Notarial Puertorri-queño, Santo Domingo, Ed. Corripio, 1988, págs. 184-185.
La hipoteca unilateral puede ser inscrita, entre otros, por el hipotecante o bien por el acreedor hipotecario.(20) Si el acreedor no comparece a otorgar la escritura, primero, el notario deberá advertirle verbalmente a la parte hipote-cante que necesita presentar una copia certificada de la escritura de hipoteca unilateral al Registro de la Propiedad para que ésta tenga pleno efecto y valor; también deberá acompañar esta escritura con los derechos pagaderos en comprobantes o Sellos de Rentas Internas requeridos por ley. Es buena práctica que el notario consigne esta adver-tencia por escrito en aquellas escrituras en que el acreedor sea un menor y no comparezca al acto, ni representado por sus padres ni por un tutor. De igual forma, el notario de-berá consignar en el instrumento público el nombre com-pleto del menor, su edad, el nombre de sus padres o tutor y, si es posible, su dirección.
Segundo, el notario advertirá al hipotecante que, para que medie una decisión por parte del acreedor, es necesario que practique el requerimiento notarial y que la Ley Hipo-tecaria y del Registro de la Propiedad le concede dos (2) meses al acreedor a partir del requerimiento para que acepte o rechace la hipoteca unilateral constituida a su favor.
*412En tercer lugar, el notario explicará que el dueño de la finca gravada puede cancelar la hipoteca unilateral, pero que el reglamento hipotecario requiere que el dueño otor-gue una escritura cancelatoria. También advertirá a la parte hipotecante que, una vez inscrita la hipoteca, la finca permanecerá gravada hasta tanto se presente al Registro de la Propiedad dicha escritura cancelatoria.
En el caso ante nos, el notario hizo constar en la escri-tura el nombre de la menor, su edad y el nombre de sus padres. Debido a que la Escritura Núm. 103 data de 1964, esto es, con anterioridad a la vigencia de la Ley Notarial de Puerto Rico y de nuestros pronunciamientos en In re Me-léndez Pérez, supra, el notario no consignó aquellas adver-tencias que deben detallarse expresamente.(21)

Deber del Registrador de la Propiedad

Una vez se presente la escritura de hipoteca unilateral al Registro de la Propiedad, la nueva Ley Hipotecaria y del Registro de la Propiedad faculta al Registrador a calificar este documento. Art. 64 (30 L.P.R.A. see. 2267); Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986). En función de su peritaje jurídico, el Registrador de la Pro-piedad examinará la validez de los actos y contratos conte-nidos en el instrumento público. Hemos reconocido que la calificación registral es piedra angular del principio de legalidad. Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698 (1992). En Preciosas V. Del Lago v. Registrador, 110 D.P.R. 802, 810 (1981), expresamos que “[una] califica-ción registral no tiene ‘por objeto declarar la existencia o inexistencia de un derecho dudoso o contravertido entre *413partes contendientes, sino simplemente publicar, mediante su inscripción, un derecho real o situación jurídica inmobi-liaria’ (Enfasis suprimido.)
El ordenamiento requiere que se acompañen unos dere-chos junto con el documento que se presenta para su ins-cripción en el Registro de la Propiedad. En caso de no acompañar tales derechos, la Ley Hipotecaria y del Regis-tro de la Propiedad exige que se notifique este defecto al presentante, por lo que el documento no se inscribirá hasta tanto se acompañen todos los aranceles y Sellos de Rentas Internas que cancela la inscripción u operación a realizarse. Art. 74 (30 L.P.R.A. sec. 2277).
Cuando en una misma escritura se constituyen dos (2) o más hipotecas unilaterales sobre una finca o derecho, am-bas tienen la misma preferencia y gozan del mismo rango, salvo pacto en contrario. Aunque la ley no exige que se acompañen los derechos de todas las hipotecas unilaterales al mismo tiempo, para asegurarse que todas tengan el mismo rango en el Registro de la Propiedad sin ulteriores inconvenientes, ya reiteramos que la mejor práctica es que se acompañen todos los derechos correspondientes a las hipotecas a la vez que se presenta la escritura.
Ahora bien, si se presenta al Registro de la Propiedad la escritura en la que se establecen dos (2) hipotecas unilate-rales y sólo se acompañan los aranceles de una de ellas, el Registrador de la Propiedad deberá examinar la escritura a fin de determinar si el acreedor de la hipoteca que no se inscribirá compareció al acto ante el notario. En caso de que el acreedor no haya comparecido y surja de la escritura que al momento del otorgamiento éste era un menor de edad, el Registrador de la Propiedad deberá notificar tanto al presentante como a los padres del menor a la dirección que aparece en la escritura. De no constar la dirección de los padres o el tutor, notificará al notario que autorizó la escritura. Esta notificación será en el sentido de que se ha presentado para su inscripción dicha escritura de hipoteca *414unilateral y que no quedará constituida la hipoteca del me-nor si no acompañan los derechos que correspondan.(22)
IV

El tercero registral y la previa inscripción

La recurrente objeta la calificación final emitida por el Registrador de la Propiedad, Sección Tercera de San Juan, y alega que ésta es “contraria al principio del tercero regis-tral altamente conocido en nuestro sistema de derecho hi-potecario” y a lo dispuesto en el Art. 57 de la Ley Hipote-caria y del Registro de la Propiedad, supra. Es imperativo que aclaremos si, en aquellos casos en que no se trate de un tercero(23) y a la luz del principio del tracto sucesivo enunciado en el referido Art. 57, puede el Registrador de la Propiedad inscribir una escritura si no consta la previa inscripción.
La Ley Hipotecaria de 1979 dispone:
Para registrar documentos por los que se declaren, trasmi-tan, graven, modifiquen, o extingan el dominio y demás dere-chos reales sobre bienes inmuebles, deberá constar previa-*415mente registrado el derecho de la persona que otorgue o en cuyo nombre sean otorgados los actos o contratos referidos.
Se denegará la registration de resultar inscrito el derecho a favor de persona distinta de la que otorga la trasmisión o gravamen. No obstante, podrán inscribirse sin el requisito de la previa inscripción las resoluciones y ejecutorias, que se refieren en las sees. 2761 a 2777 de este título. Art. 57 de la Ley Hipo-tecaria y del Registro de la Propiedad, supra.
Bajo la derogada Ley Hipotecaria de 1893, el principio del tracto sucesivo quedaba recogido en el Art. 20 (30 L.P.R.A. ant. sec. 45).(24)
El concepto de la previa inscripción o el tracto sucesivo exige que el derecho de la persona que otorgue la transmi-sión o gravamen esté previamente inscrito en el Registro de la Propiedad. Aponte Donato v. Registrador, 115 D.P.R. 699, 700 (1984). Así, si el vendedor que comparece en la escritura de compraventa no es el dueño según el Registro de la Propiedad, no se cumple con el requisito de la previa inscripción y el Registrador de la Propiedad viene obligado a denegar la inscripción solicitada.
Como dijimos en Rosado Collazo v. Registrador, 118 D.P.R. 577, 584 (1987), para garantizar la certeza de las constancias del Registro de la Propiedad, es medular el principio del tracto sucesivo. El Registrador, pues, viene obligado a exigir correspondencia entre el nombre del transmitente y el titular registra!. Véase el Art. 99.4 del *416Reglamento General para la Ejecución de la Ley Hipoteca-ria y del Registro de la Propiedad, 30 L.P.R.A. see. 2003-99.4, edición especial, según enmendado.
El principio de tracto sucesivo tiene el propósito de ga-rantizar que no se interrumpa la historia registral en cuanto a los derechos reales de una finca. Una vez se rea-lice la primera inscripción del inmueble, el Registro de la Propiedad deberá dar a conocer con exactitud el historial de la titularidad de la finca de una manera enlazada y encadenada. Este principio tiene un efecto de protección al titular registral, pues su derecho no será transferido sin su consentimiento. D. Martínez Irizarry, Los principios hipo-tecarios bajo la nueva legislación en Puerto Rico, 50 Rev. Jur. U.P.R. 195, 215 (1981).
El principio de tracto sucesivo tiene ciertas excepciones. Por ejemplo, no opera como obstáculo en el Registro de la Propiedad en los casos de inscripción de dominio en proce-dimientos de expropiación forzosa por parte del Estado. Art. 59 de la Ley Hipotecaria y del Registro de la Propie-dad, 30 L.P.R.A. see. 2262; E.L.A. v. Registrador, 111 D.P.R. 117, 122 (1981). Tampoco requiere que los bienes inscritos a favor del causante se registren a nombre de los manda-tarios, representantes, liquidadores, albaceas y demás per-sonas que con carácter temporal actúen con autorización de ley. Art. 60 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2263.
Sin embargo, contrario a lo alegado por la recurrente, la Ley Hipotecaria y del Registro de la Propiedad no exceptúa del requisito de la previa inscripción los casos en que el titular, según el Registro de la Propiedad, no es tercero registral.(25) La previa inscripción constituye un requisito *417formal que garantiza la protección del titular que aparece en el Registro de la Propiedad. Cuando la finca que se hi-poteca no está inscrita en el Registro de la Propiedad a nombre del hipotecante que compareció a la escritura, el Registrador de la Propiedad denegará la inscripción de la hipoteca. Dávila v. El Registrador, 20 D.P.R. 153 (1914). Es de notar que siempre existe la opción de acudir a los tribu-nales de justicia para que se corrija el tracto y se ordene la inscripción solicitada. Art. 7 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2051; Pascual v. Fernández Sierra, 108 D.P.R. 426 (1979).
Si bien es cierto que el señor Rodríguez Beltrán no tiene la protection como tercero registral, él es quien aparece como titular registral. En virtud del Art. 57, supra, el Re-gistrador de la Propiedad no tiene la facultad para inscri-bir el título de la recurrente si no existe la previa inscrip-ción a favor de los esposos León-Rodríguez, quienes son sus transmitentes, en ausencia de una resolución judicial a esos efectos.
V

Conclusión

Opinamos que el contrato de hipoteca suscrito a favor de la señora Vázquez Santiago cumple con todos los requi-sitos del Art. 1756 del Código Civil, 31 L.P.R.A. see. 5001.
Reconocemos que la hipoteca unilateral de la recurrente ha cumplido uno (1) de los dos (2) requisitos de ley para que quede válidamente constituida, esto es, que conste en escritura pública. Para cumplir con el segundo requisito de la inscripción en el Registro de la Propiedad, la recurrente puede acudir al tribunal de instancia y presentar la de-manda correspondiente solicitando que se emita una reso-*418lución para reanudar el tracto y ordenar la inscripción. Art. 110 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2360. Cuando se presente dicha resolución al Registro de la Propiedad, la hipoteca unilateral a favor de América Vázquez Santiago podrá gozar de la misma preferencia y del mismo rango que tuvo la hipoteca de su deudor Carlos Rodríguez Beltrán, siempre que no se afec-ten los derechos de terceros.(26)
Pasemos, pues, a resolver si el Registrador de la Propie-dad recurrido actuó correctamente al denegar la inscrip-ción solicitada y si eventualmente puede inscribirse la hi-poteca unilateral a favor de la recurrente.
Por cuanto al momento de presentarse la escritura de hipoteca a favor de la aquí recurrente no existía la previa inscripción requerida por el Art. 57, supra, concluimos que el Registrador de la Propiedad actuó correctamente al de-negar la inscripción solicitada.(27)
Considerando todas las particularidades de este caso,(28) *419en especial que fue su deudor quien cerró el acceso al Re-gistro de la Propiedad a la recurrente, estimamos prudente añadir que nuestra posición no afecta en modo alguno el remedio que puede solicitar América Vázquez Santiago al tribunal de instancia para que se reanude el tracto y se emita una resolución para ordenar que se inscriba su hipo-teca unilateral.(29) Consideramos que la señora Vázquez Santiago podía acudir al Registro de la Propiedad, con diligencia, para hacer constar la correspondiente anotación de aviso de demanda en el Registro a fin de notificar a los terceros.(30)

 La Escritura Núm. 103, firmada únicamente por los cuatro (4) comparecien-tes, fue presentada al Registro de la Propiedad en 1973, es decir, nueve (9) años después de haberse otorgado ante el notario.


 Según afirma en su escrito el Registrador de la Propiedad recurrido, no surge del Registro de la Propiedad que se inscribiera la hipoteca por seis mil dólares ($6,000) a favor de la menor de edad América Vázquez Santiago ni que se recibiera el pago por los derechos de inscripción de dicha hipoteca. El arancel para inscribir la hipoteca en aquel entonces era sólo seis dólares ($6), una cantidad ínfima.


 En ese sentido, el Registrador de la Propiedad recurrido afirma que del Diario de Operaciones “se desprende claramente que la intención al presentar el documento fue limitar el asiento de presentación a la inscripción de la hipoteca a favor de Cándido Rodríguez Beltrán y la Compraventa a favor de Fernando León Flores y Gladys Irma Rodríguez, dejando fuera la hipoteca a favor de la menor América Vázquez Santiago”.


 La recurrente presentó copia de la Escritura Núm. 103 el 14 de abril de 1989 a las 9:25 de la mañana. La propiedad en cuestión fue vendida a Carmen Torres Ginés por la Escritura Núm. 25 de 13 de abril de 1989 ante el notario Víctor M. Rivera Torres, documento que fue presentado el mismo 14 de abril de 1989, pero a las 2:50 de la tarde. Debe señalarse que entre las advertencias en la Escritura Núm. 25 *396está la siguiente: “el Notario le advierte a la compradora que, para proteger sus derechos, debe inscribir esta escritura con la mayor premura.”


 R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV-2, pág. 663. El Art. 200 de la Ley Hipotecaria y del Registro de la Propiedad, Ley Núm. 198 de 8 de agosto de 1979, dispone:
“Se constituye hipoteca legal a favor del Estado Libre Asociado de Puerto Rico, del Centro de Recaudación de Ingresos Municipales del Estado Libre Asociado de Puerto y las correspondientes municipalidades, sobre los bienes inmuebles de los contribuyentes por el importe de las contribuciones territoriales de las cinco (5) úl-timas anualidades y las corrientes no pagadas de los impuestos que graviten sobre ellos. Esta hipoteca legal tiene carácter de tácita y determina una preferencia en beneficio de sus titulares sobre todo otro acreedor, y sobre el tercer adquirente, aun-que se haya inscrito sus derechos.” 30 L.P.R.A. see. 2651, según enmendada por la Ley Núm. 83 de 30 de agosto de 1991.


 “En las hipotecas voluntarias constituidas por acto unilateral, del dueño de la finca hipotecada, la aceptación de la persona a cuyo favor se establecieron o ins-cribieron se hará constar en el Registro por nota marginal, cuyos efectos se retro-traerán a la fecha de la constitución de la misma.
“Si no constare la aceptación después de transcurridos dos meses, a contar desde el requerimiento que a dicho efecto se haya realizado, podrá cancelarse la hipoteca a petición del dueño de la finca, sin necesidad del consentimiento de la persona a cuyo favor se constituyó.” Art. 141 de la Ley Hipotecaria y su Reglamento, Madrid, Ed. Tecnos, 1983, Tit. V, pág. 99.
El Art. 237 del Reglamento de la Ley Hipotecaria de España requiere el otorga-miento por el dueño de la finca de la correspondiente escritura cancelatoria para que el Registrador pueda practicar la cancelación. También exige que en el requerí-*400miento conste el plazo de dos (2) meses para la aceptación de la hipoteca, transcu-rridos los cuales podrá ser cancelada por el dueño de la ñnca.


 En el Registro de la Propiedad se inscriben, entre otros, los títulos, actos o contratos relativos a los derechos reales. Art. 38 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2201. La declaración unilateral de voluntad dirigida a la constitución de la hipoteca es un acto de esta clase. Roca Sastre, op. cit., pág. 683.


 Según Roca Sastre, la conditio iuris es un requisito que no se refiere a la perfección del acto jurídico, sino a su efectividad y desenvolvimiento. Roca Sastre, op. cit., pág. 686.


 “Evidentemente nadie en general puede ser forzado a admitir una hipoteca, como tampoco una donación, pero en estos actos, la ausencia de onerosidad por parte del adquirente hace que deba situarse en el acto unilateral del disponente casi toda la energía jurídica y elementos necesarios para su perfección, pues únicamente le falta la simple adhesión o conformidad del beneficiario, el cual, en rigor, sólo debe producirse manifestando su voluntad de aceptar el beneficio o rechazarlo. Esta acep-tación simplemente, completa o acaba de perfeccionar el acto constitutivo de la hi-poteca, provocando la adquisición. Por encontrarse dentro de aquel acto constitutivo el substratum del derecho real constituido, es lógico situar en el tiempo en que se *402produjo la disposición unilateral del propietario momento del nacimiento de dicho derecho, siendo indiferente, en principio, que la aceptación haya sido simultánea o posterior.” Roca Sastre, op. cit., pág. 685.


 El gravamen de la finca también se cancela al inscribirse un negocio jurídico que tenga el efecto de reunir en la misma persona al acreedor hipotecario y al deudor hipotecario. Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990). “[L]a hipoteca es accesoria a la obligación cuyo cumplimiento garantiza quedando extinguida cuando la obligación termina, entre otros supuestos, por la confusión producida por una dación en pago.” E. Martínez Moya, Derecho registral inmobiliario y derecho notarial, 60 Rev. Jur. U.P.R. 865, esc. 1 (1991).


 Los tratadistas señalan que si el acreedor hace constar su aceptación luego de transcurridos los dos (2) meses desde el requerimiento, pero antes de que el dueño de la finca presente escritura cancelatoria, no se podrá cancelar la hipoteca unilateral. Roca Sastre, op. cit., pág. 699.


 “Salvo pacto en contrario, siempre que el pago de un crédito asegurado con hipoteca se dividiere en varios plazos, incluso si han sido expedidos títulos endosa-*403bles o al portador y cuando en una misma escritura se constituyeren dos (2) o más hipotecas sobre una finca o derecho sin establecer prioridad alguna, se entenderá que ninguno de dichos plazos o hipotecas tiene preferencia sobre los otros u otras respec-tivamente; y todas gozarán de igual rango y condición jurídica, a los efectos de este subtítulo.” Art. 178 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2574.
El Art. 125 de la Ley Hipotecaria de 1893, en su 4to párrafo, disponía:
“Salvo pacto en contrario, siempre que el pago de un crédito asegurado con hipotecas se dividiere en varios plazos, aun formalizándose documentos endosables o títulos al portador, y cuando en la misma escritura se constituyeren dos o más hipo-tecas sobre la misma finca, se entenderá que ninguno de dichos plazos o hipotecas tiene preferencia sobre los otros, gozando todos de igual condición jurídica, a los efectos de este subtítulo. ...” 30 L.P.R.A. ant. see. 221 (ed. 1955).


 No le asiste la razón al Registrador de la Propiedad recurrido cuando afirma que la hipoteca unilateral a favor de la recurrente no es inscribible porque los hipo-tecantes no hicieron constar la causa de la hipoteca a favor de la menor. “Tampoco *404surge del documento la relación legal de la deuda reconocida por los compradores con la menor de edad América Vázquez Santiago y la finca objeto del negocio jurídico.” Alegato, pág. 5. Aparte del reconocimiento de la deuda, los compradores hipotecan-tes, los esposos León-Rodríguez, no detallaron la causa del contrato con respecto a su acreedora Vázquez Santiago ni con respecto a su acreedor Rodríguez Beltrán. El Art. 1229 del Código Civil dispone que se presume la existencia de la causa aunque no se exprese en el contrato y es lícita mientras el deudor no pruebe lo contrario. 31 L.RR.A. see. 3434. Si para inscribir la hipoteca de Rodríguez Beltrán no se le exigió que la escritura expresara la causa, tampoco es necesario que se le exija a la recu-rrente Vázquez Santiago.


 Aun cuando la Ley Hipotecaria y del Registro de la Propiedad no le exigía al Registrador de la Propiedad notificar la falta de los aranceles, en virtud de su peri-taje jurídico el Registrador pudo notificarlos al percatarse que se trataba de un acreedor menor de edad.


 Recordemos que, con excepción de las menciones a favor del Estado, a los seis (6) meses de entrar en vigencia la Ley Hipotecaria y del Registro de la Propiedad caducaron las menciones que constaban en los asientos regístrales. Art. 255 (30 L.P.R.A. sec. 2821).


 “Si la persona con derecho a ejercitar una acción, que no sea la reivindica-toría de propiedad inmueble, fuese al tiempo de nacer la causa de la acción:
“(1) menor de edad;
“el tiempo que dure tal incapacidad no se considerará parte del tiempo fijado para empezar a ejercitar la acción.” Art. 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 254. Véanse: Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Rodríguez Aviles v. Rodríguez Beruff, 117 D.P.R. 616, 626 (1986).


 In re Delgado, 120 D.P.R. 518, 527 (1988), y casos allí citados.


 Si el acreedor hipotecario acude al Registro de la Propiedad a que le inscri-ban a su favor la hipoteca unilateral, se entiende que hay una aceptación tácita y no requiere que el Registrador de la Propiedad escriba la nota marginal de aceptación de la hipoteca.


 In re Colón Muñoz, 131 D.P.R. 121 (1992).


 Los títulos en el Registro de la Propiedad pueden ser inscritos por el adqui-rente del derecho, por el que lo trasmite, por quien tenga interés y por quien tenga la representación de cualquiera de ellos. Art. 48 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2251.


 En su alegato, la parte recurrente solicita que se investigue la conducta profesional del notario que autorizó la Escritura Núm. 103 y la Escritura Núm. 60, al igual que la conducta de su hijo, quien autorizó la Escritura Núm. 25 de 13 de abril de 1989. De los documentos que constan en el expediente del caso no surge actuación alguna que amerite una investigación tal. La advertencia a la compradora Torres Ginés de inscribir su escritura con la mayor premura está dentro del deber de ilus-trar del abogado-notario. P. Malavet Vega, Manual de Derecho Notarial Puertorri-queño, Santo Domingo, Ed. Corripio, 1988, pág. 176.


 Luego de notificar, el Registrador de la Propiedad puede inscribir de inme-diato la hipoteca unilateral que sí está presentada ante él o ella, o —a su discre-ción— puede esperar un término de tiempo breve (e.g., diez (10) días) en lo que se recibe y contesta su notificación.


 Hay que reconocer que, conforme a los documentos que obran en el expe-diente, el señor Rodríguez Beltrán era el titular de la finca al momento de presentar su escritura la aquí recurrente en 1989. Sin embargo, él no es un tercero registral. Nos explicamos. Entre los requisitos que exige la Ley Hipotecaria y del Registro de la Propiedad para recibir la protección de tercero, el adquiriente debe ser un tercero civil. Art. 105 (30 L.P.R.A. see. 2355); D. Martínez Irizarry, El principio de la fe pública registral en Puerto Rico, 28 Rey. C. Abo. P.R. 719 (1969). El señor Rodríguez Beltrán no cumple con este requisito. Él tuvo conocimiento del origen de la hipoteca unilateral a favor de la recurrente por cuanto fue parte de la Escritura Núm. 60 y el único que inscribe su hipoteca en el Registro de la Propiedad. Aún más, Rodríguez Beltrán aceptó el inmueble como dación de pago a su acreencia de seis mil dólares ($6,000) a la vez que asumió la hipoteca de seis mil dólares ($6,000) de su acreedora y aquí recurrente América Vázquez Santiago. El señor Rodríguez Beltrán no sólo no es tercero registral, sino que al asumir la hipoteca en escritura pública se convirtió en el deudor.


 “para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, deberá constar previamente ins-crito o anotado el derecho de la persona que otorgue o en cuyo nombre se haya la transmisión o gravamen.
“Los registradores denegarán la inscripción de dichos títulos mientras no se cumpla este requisito, siendo responsables directamente de los peijuicios que causen a un tercero por la infracción de este precepto.
“No obstante, podrá inscribir sin dicho requisito los títulos otorgados por perso-nas que hubiesen adquirido el derecho sobre los mismos bienes con anterioridad al día en que empezó a regir la Ley Hipotecaria, siempre que justifiquen su adquisición con documentos fehacientes y no estuviese inscrito el mismo derecho a favor de otra persona, pero en el asiento solicitado se expresarán las circunstancias esenciales de tal adquisición tomándolas de los documentos necesarios al efecto.
“En el caso de resultar inscrito aquel derecho a favor de persona distinta de la que otorgue la transmisión o gravamen, los registradores denegarán la inscripción solicitada.” 30 L.P.R.A. see. 45 (ed. 1955).


 La recurrente, al parecer, confunde el requisito de la previa inscripción que aparece en el Art. 57 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2260, con lo resuelto por este Tribunal con relación al Art. 17 de la derogada Ley Hipotecaria de 1893 (30 L.P.R.A. ant. see. 42), equivalente al Art. 56 de la nueva ley, 30 L.P.R.A. see. 2259. Véase Roig v. El Registrador de la P., 17 D.P.R. 954 (1911), y su progenie. El artículo invocado por el Registrador de la Propiedad *417recurrido para denegar la inscripción no es el Art. 56, supra, sino el Art. 57, supra, el cual se refiere a un requisito formal. Roca Sastre, op. cit, pág. 332.


 De los documentos que obran en el expediente surge que no había un tercero registral al momento en que la recurrente presentó su escritura, puesto que el señor Rodríguez Beltrán era el titular registral de la finca. La Escritura Núm. 103 se presentó el 14 de abril de 1989 a las 9:25 a.m. En virtud del principio “primero en tiempo, primero en derecho”, y de la nota al margen de la anotación preventiva hecha por el Registrador de la Propiedad sobre el recurso gubernativo presentado ante esta Curia, cualquier posterior titular quedó debidamente advertido de la pre-sentación de la escritura de hipoteca unilateral a favor de la señora Vázquez Santiago.


 Aunque actuó correctamente, el Registrador de la Propiedad recurrido se equivoca al argumentar en su alegato que este caso trata de una mención de hipoteca. Por el contrario, la recurrente Vázquez Santiago interesa inscribir una hipoteca unilateral.


 El cuadro de las particularidades de este caso, del examen de las escrituras que obran en el expediente y según lo alegado por la recurrente, es patético. En este caso, la señora Vázquez Santiago era menor al momento de otorgarse la escritura de hipoteca unilateral a su favor. Ni sus padres ni un tutor comparecieron en represen-tación suya al acto de otorgamiento. Los deudores originales León-Rodríguez no le pagaron su acreencia en el término convenido. Ellos tampoco presentaron la escri-tura de hipoteca unilateral al Registro de la Propiedad. Siendo la acreedora, a la recurrente no se le notificó de la dación en pago ni del cambio de su deudor, al que no consintió como exige el ordenamiento. El presentante de la Escritura Núm. 103 acompañó sólo los derechos de hipoteca del señor Rodríguez Beltrán y la hipoteca a favor de la menor no se inscribió, aunque los aranceles ascendían a sólo seis dólares *419($6). La inscripción de la dación en pago a favor de su deudor tuvo el efecto de cerrar el acceso al Registro de la Propiedad a la hipoteca unilateral de la recurrente. Cuando en 1989 la señora Vázquez Santiago se entera de lo acontecido, realiza ges-tiones con su deudor, las cuales resultan infructuosas. Luego, el señor Rodríguez Beltrán vendió el inmueble y no pagó la deuda de seis mil dólares ($6,000) que tenía con la recurrente. Aunque es comprensible su reclamo de justicia, el recurso guber-nativo sólo permite que se dilucide la controversia surgida entre la parte recurrente y el Registrador de la Propiedad recurrido.


 En el pleito ante el tribunal de instancia, la señora Vázquez Santiago podrá presentar evidencia de que fue en 1989 que se enteró de lo acontecido, que es el año cuando realiza gestiones con su deudor. Si bien es cierto que el señor Rodríguez Beltrán hizo reconocimiento de deuda, al menos en 1972 mediante escritura pública y que para 1989 la obligación por hipoteca aparentaba estar prescrita por haber transcurrido más de quince (15) años, la recurrente puede presentar evidencia de cualesquiera interrupciones al período prescriptivo. Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303; Vda. de Carlo v. Toro, 99 D.P.R. 200, 211-212 (1970). Además, la defensa de la prescripción no puede esgrimirse si quien la levanta actuó de mala fe con respecto a su acreedor. Véanse: Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Vetilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981).
En cuanto al principio de la buena fe y la doctrina del abuso del derecho, con-súltense también a Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 667 (1979); Jordán-Rojas v. Padró-González, 103 D.P.R. 813, 821 (1975).


 El Registrador de la Propiedad hizo constar mediante nota al margen, “Ano-tación A”, que se había presentado un recurso gubernativo al Tribunal Supremo con respecto a la hipoteca de la recurrente cuya inscripción había sido denegada. Dicha notificación hace Registro contra cualquier posterior titular que haya inscrito su derecho durante .el lapso de tiempo que cubre desde que se presentó el recurso gu-bernativo hasta sesenta (60) días después de que se tome razón de la resolución definitiva por parte de este Tribunal. Art. 77 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2280. Art. 90.2 del Reglamento General para la Ejecu-ción de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-99.4, edición especial.